DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-7, 13-17, and 19-22 are all the claims pending in the application. 
Claims 8-12 and 18 are canceled.
Claims 1-7, 13-17, and 19-20 are amended.
Claims 21 and 22 are new.
Claims 1-7, 13-17, and 19-22 are rejected.
The following is a Final Office Action in response to amendments and remarks filed February 3, 2022.

Response to Arguments
Regarding the claim objections, the objects are withdrawn in light of the claim cancellation.

Regarding the 112(b) rejections, the rejections are withdrawn in light of the amendments to the claims. 

Regarding the 101 rejections, the rejections are maintained for the following reasons.  First, under Step 2A Prong 1, Applicant asserts the claims do not recite steps previously performed by humans for verifying identity and instead recite the technical steps of using a machine learning algorithm.  Examiner respectfully does not find this assertion persuasive because verifying identities based on image comparison is within the abilities of a human mind.  The claims' recitation that the process is performed by a machine learning algorithm is only a general link to a field of use, see MPEP 2106.05(h).
Second, under Step 2A Prong 2, Applicant asserts the claims reflect a technical solution to a technical problem.  Examiner respectfully does not find this assertion persuasive because a bare assertion of an improvement without the detail necessary to be apparent is not sufficient to show an improvement, see pg. MPEP 2106.04(d)(1) (discussing MPEP 2106.05(a)).  That is, it is not clear how using machine learning in the context of the claims reflects a technical solution to a technical problem.  Accordingly, the rejections are maintained.  Please see below for a complete rejection of the claims as amended.

Regarding the 103 rejections, the rejections are withdrawn in light of the amendments to the claims.  Please see below for the new rejections of the claims as amended.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, claim 21 is rejected as indefinite because claim 21 does not specify which claim it depends from, it only specifies it is a dependent claim.  For the purposes of analyzing the claim set, Examiner is treating claim 21 as if it depends from claim 16.  Claims 17, 19, 20, and 22 do not clarify this issue and accordingly are rejected due to their dependencies.
Claim 17 is further rejected as indefinite because claim 17 recites (emphasized) "…wherein transmitting the verification response for each current user verification image within a set time frame of submission time of verification request."  This limitation is not clear because it appears to be missing some terms (i.e. it is not clear how the set time frame relates to the transmitting).  For example, this limitation is not clear because it could be construed as (emphasized) "…wherein transmitting the verification response for each current user verification image must be completed within a set time frame of submission time of verification request."  For the purposes of analyzing the claim set, Examiner is interpreting as proposed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 13-17, and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject matter to the claims it is determined that: claims 1-7, and 13-15 are directed to a machine; and claims 16, 17, and 19-22 are directed to a process.  Therefore, we proceed to Step 2. 

Independent Claims
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
The independent claims recite an abstract idea.  Specifically, the claims 1 and 16 recite an abstract idea in the limitations (emphasized): 
executing a machine learning algorithm that verifies user identity in new user verification requests based on: 
current user verification images comprising a plurality of facial features and hand gestures performed by users in response to verification requests; 
current user biographical information associated with users depicted in the user verification images; 
existing user images associated with a plurality of user accounts in a plurality of social media platforms; 
existing user biographical information associated users of user accounts in the plurality of social media platforms; 
and transmitting verification response for each current user verification image.
These limitations recite an abstract idea because these limitation encompass a mental process (i.e. observation, evaluation, and judgment).  These limitations encompass a mental process because these limitations essentially encompass verifying a user's identify based on comparing new images and information with existing images and information.  That is, these limitations encompass observation (observing the current and existing images and biographical information), evaluation and judgment (determining if the people in the current images and biographical information are who they claim to be based on the existing images and biographical information).  If a claim limitation, under its broadest reasonable interpretation, covers the performance of limitations in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claims 1 and 16 recite an abstract idea.

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
The additional elements of the independent claims do not integrate the abstract idea into a practical application.  Claim 1 recites the additional elements (emphasized):
a processor; a memory attached to the processor; and a computer readable medium having instruction embedded therein, the instructions configured to cause the processor to perform the operations of: 
executing a machine learning algorithm that verifies user identity in new user verification requests based on: 
current user verification images comprising a plurality of facial features and hand gestures performed by users in response to verification requests; 
current user biographical information associated with users depicted in the user verification images; 
existing user images associated with a plurality of user accounts in a plurality of social media platforms; 
existing user biographical information associated users of user accounts in the plurality of social media platforms; 
and transmitting verification response for each current user verification image.
The additional elements of "a processor; a memory attached to the processor; and a computer readable medium having instruction embedded therein", when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components, see MPEP 2106.05(f).
The additional element of executing a machine learning algorithm, when considered individually or in combination, does not integrate the abstract idea into a practical application because it is only a general link to a field of use or technological environment, see MPEP 2106.05(h) (discussing Affinity Labs).  That is, this limitation merely confines the use of the abstract idea to a particular technological environment (machine learning) and does not integrate the abstract idea into a practical application.
Similarly, the additional elements of a plurality of social media platforms, when considered individually or in combination, does not integrate the abstract idea into a practical application because it is only a general link to a field of use or technological environment, see MPEP 2106.05(h) (discussing Affinity Labs).  That is, this limitation merely confines the use of the abstract idea to a particular technological environment (social networks) and does not integrate the abstract idea into a practical application.
The additional elements of "transmitting verification response for each current user verification image", when considered individually or in combination, does not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of sending data, see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).  
Accordingly, claim 1 is directed to an abstract idea.  Claim 16 recites similar limitations as claim 1 and accordingly is directed to an abstract idea for similar reasons as claim 1.

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception and a general link to a field of use or technological environment.  Mere instructions to apply an exception and a general link to a field of use cannot provide an inventive concept.  Claims 1 and 16 are not patent eligible.

Dependent Claims
Claims 2, 3, and 5 are directed to the same abstract idea as the independent claims because claims 2, 3, and 5 only further specify what will be included in the images being considered.
The additional elements of claim 4 do not integrate the abstract idea because claim 4 only specifies the format of the image, which is only a general link to a field of use or technological environment, see MPEP 2106.05(h).
Claims 6 and 21 essentially recite the additional elements of training the machine learning algorithm.  The additional elements of training a machine learning algorithm, when considered individually or in combination, do not integrate the abstract idea into a practical application because it is only a general link to a field of use or technological environment, see MPEP 2106.05(h) (discussing Affinity Labs).  That is, this limitation merely confines the use of the abstract idea to a particular technological environment (machine learning) and does not integrate the abstract idea into a practical application.
Claims 7, 13, and 19 are directed to the same abstract idea as the intendent claims.  That is, claims 7, 13, and 19 encompass observation, evaluation, and judgment because comparing photos as claimed encompasses observing the photos, evaluating the photos, and judging whether the photos are sufficient to verify the user.  Claims that encompass observation, evaluation, and judgment fall within the "Mental Processes" grouping of abstract ideas.  
The additional elements of claims 14 and 20 do not integrate the abstract idea into a practical application because Examiner finds that the limitations specifying the user is associated with a bank or a school, etc. does not substantially further limit the scope of the claim because the user's business relationships do not functionally alter or relate to the system and merely labeling the information does not patentably distinguish the claimed invention, see MPEP 2111.05.
The additional elements of claims 15 and 22 do not integrate the abstract idea into a practical application because claims 15 and 22 essentially encompass restricting access to information and restricting access is insignificant extra-solution activity, see MPEP 2106.05(g) (discussing Ultramercial, Inc. v. Hulu, LLC).	
Claim 17 is directed to the same abstract idea as the independent claims because claim 17 only specifies there is a set time frame for performing the process which would be a part of the verification process (i.e. verify someone's identity in a timely manner).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 14-17, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al US Pub. No. 2009/0169062, herein referred to as "Cheung", further in view of Cohen, US Pub. No. 2012/0204225, herein referred to as "Cohen".
Regarding claim 1, Cheung teaches:
a processor; a memory attached to the processor; and a computer readable medium having instruction embedded therein, the instructions configured to cause the processor to perform the operations of (processor and instructions ¶[0078], memory, e.g. ¶¶[0063], [0064]):
verifies user identity in new user verification requests based on (verifies users of social networks in a first image based on a second image, e.g. ¶¶[0032], [0041])
current user verification images comprising a plurality of facial features and hand gestures performed by users in response to verification requests (users are requested to provide a second digital image for verification, e.g. ¶¶[0041]-[0042], in a specific pose, e.g. left hand downwards, open mouth smile, winking, ¶[0071] and Fig. 5), 
current user biographical information associated with users depicted in the user verification images (determines age of person in the first and second image, e.g. ¶¶[0020], [0042]-[0043]); 
existing user images associated with a plurality of user accounts in a plurality of social media platforms (a user profile is associated with the first image ¶[0066]; see also e.g. ¶¶[0032], [0069] discussing profiles in social networking sites); 
existing user biographical information associated users of user accounts in the plurality of social media platforms (determines difference of age of person in the first and second image, e.g. ¶¶[0020], [0042]-[0043]); 
and transmitting verification response for each current user verification image (provides a file, record or other verification indicator, ¶[0075]; see also ¶[0077] discussing rejection of digital images and Fig. 4 showing overview of process).  
However Cheung does not teach but Cohen does teach:
executing a machine learning algorithm (uses various machine learning techniques like an artificial neural network, or a support vector machine, ¶¶[0063], [0109])
that verifies user identity in new user verification requests based on (system is for user recognition, e.g. ¶¶[0005], [0109] and Abstract).
Further, it would have been obvious at the time of filing to combine the user verification process of Cheung with the machine learning based verification of Cohen because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, Cheung teaches using various recognition applications, ¶[0043].  One of ordinary skill would have recognized the process in Cheung would likely be improved by using a machine learning based recognition application, e.g. as taught by Cohen.
Regarding claim 2, the combination of Cheung and Cohen teaches all the limitations of claim 6, and Cheung further teaches:
wherein the current user  images each comprise a head shot of a user (Fig. 5 shows a head shot).
Regarding claim 3, the combination of Cheung and Cohen teaches all the limitations of claim 2, as discussed above and Cheung further teaches:
wherein the current user images each comprise a body shot of the user (the second image shows a body shot because the image includes the user's hand and fingers ¶[0019] which are a part of the body Fig. 5).
Regarding claim 5, the combination of Cheung and Cohen teaches all the limitations of claim 6, and Cheung further teaches:
wherein each of the verification requests comprises a specified pose comprising at least one of a hand gesture, facial expression, and body motion (three fingers pointing down (hand gesture) ¶[0073], open mouth smile (facial expression) ¶[0071], holding a specified object (body motion) ¶[0017]).
Regarding claim 6, the combination of Cheung and Cohen teaches all the limitations of claim 1, and Cheung further teaches:
training the machine learning algorithm based on at least (validation system is trained, ¶[0147]): 
historic user verification images comprising a plurality of facial features and hand gestures performed by users in response to prior verification requests; historic user biographical information associated with users depicted in the user verification images (based on captured data of the user and is used for improving facial recognition and gesture recognition,¶[0147]; see also e.g. ¶[0108] discussing capturing images of the user); 
existing user images associated with a plurality of user accounts in a plurality of social media platforms; and existing user biographical information associated users of user accounts in the plurality of social media platforms (based on captured data of the user and is used for improving facial recognition and gesture recognition,¶[0147]; see also e.g. ¶[0108] discussing capturing images of the user).  
Further, it would have been obvious at the time of filing to combine the user verification process of Cheung with the machine learning based verification of Cohen because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, Cheung teaches using various recognition applications, ¶[0043].  One of ordinary skill would have recognized the process in Cheung would likely be improved by using a machine learning based recognition application, e.g. as taught by Cohen.
Regarding claim 7, the combination of Cheung and Cohen teaches all the limitations of claim 5, and Cheung further teaches:
wherein the user verification images comprise users in a plurality of poses performed by users in response to the verification requests (users are requested to provide a second digital image for verification, e.g. ¶¶[0041]-[0042], in a specific pose, e.g. left hand downwards, open mouth smile, winking, ¶[0071] and Fig. 5).
Regarding claim 14, the combination of Cheung and Cohen teaches all the limitations of claim 6, and Cheung further teaches:
wherein the current user verification images are associated with user profiles registered with an online platform representing an institution, the institution comprising at least one of banks, schools, social media companies, and retailers (images are verified for use in a social networks, e.g. ¶¶[0032], [0069]).
Regarding claim 15, the combination of Cheung and Cohen teaches all the limitations of claim 14, and Cheung further teaches:
wherein upon transmitting the verification response for each current user verification image, the institution allows users to access account of the online platform (Cheung teaches if IVM 355 determines that the images satisfy the defined criteria, then IVM 355 will enable the first image to be displayed at a defined social networking site which, under the broadest reasonable interpretation, is analogous to accessing the online account because displaying photos is an important aspect of using social networking sites like dating services, ¶[0066]).   

Regarding claim 16, claim 16 recites similar limitations as claim 1 and accordingly is rejected for similar reasons as claim 1.

Regarding claim 17, the combination of Cheung and Cohen teaches all the limitations of claim 21 and Cheung further teaches:
wherein transmitting the verification response for each current user verification image within a set time frame of submission time of verification request (second image is provided with a defined time period to discourage faking the second image ¶[0019]).
Regarding claim 20, the combination of Cheung and Cohen teaches the limitations of claim 21 and Cheung further teaches:
wherein the current user verification images are associated with user profiles registered with an online platform representing an institution, the institution comprising at least one of banks, schools, social media companies, and retailers (images are verified for use in a social networks, e.g. ¶¶[0032], [0069]).
Regarding claim 21, the combination of Cheung and Cohen teaches all the limitations of claim 16, and Cheung further teaches:
training the machine learning algorithm based on at least (validation system is trained, ¶[0147]): 
historic user verification images comprising a plurality of facial features and hand gestures performed by users in response to prior verification requests; historic user biographical information associated with users depicted in the user verification images (based on captured data of the user and is used for improving facial recognition and gesture recognition,¶[0147]; see also e.g. ¶[0108] discussing capturing images of the user); 
existing user images associated with a plurality of user accounts in a plurality of social media platforms; and existing user biographical information associated users of user accounts in the plurality of social media platforms (based on captured data of the user and is used for improving facial recognition and gesture recognition,¶[0147]; see also e.g. ¶[0108] discussing capturing images of the user).  
Further, it would have been obvious at the time of filing to combine the user verification process of Cheung with the machine learning based verification of Cohen because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, Cheung teaches using various recognition applications, ¶[0043].  One of ordinary skill would have recognized the process in Cheung would likely be improved by using a machine learning based recognition application, e.g. as taught by Cohen.
Regarding claim 22, the combination of Cheung and Cohen teaches all the limitations of claim 20, and Cheung further teaches:
wherein upon transmitting the verification response for each current user verification image, the institution allows users to access account of the online platform (Cheung teaches if IVM 355 determines that the images satisfy the defined criteria, then IVM 355 will enable the first image to be displayed at a defined social networking site which, under the broadest reasonable interpretation, is analogous to accessing the online account because displaying photos is an important aspect of using social networking sites like dating services, ¶[0066]).   

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cheung in view of Cohen and further in view of Chan et al US Pub. No. 2017/01245401, herein referred to as “Chan”.
Regarding claim 4, the combination of Cheung and Cohen teaches the limitations of claim 6 and does not explicitly teach, but Chan does teach:
wherein the verification photo is in a graphic interchange format file (Chan teaches user images, used for facial recognition services, can be in multiple different file formats, including the graphic interchange format (GIF), ¶[0035]).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a GIF as the verification photo because choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious, see MPEP 2143.I.E.  Chan teaches selecting file format for a user image from among a limited number of options including JPEGs (Joint Photographic Experts Group), GIFs (Graphic Interchange Format), TIFFs (Tagged Image File Format), RAW (raw image formats), and PNG (Portable Network Graphics).  Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to pick the GIF and incorporate it into the method of identification in Cheung and Cohen since there are a finite number of identified, predictable potential options and one of ordinary skill in the art could have pursued the known potential options with a reasonable expectation of success.

Claims 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cheung in view of Cohen and further in view of Fallah US Pub. No. 2011/0167059, herein referred to as “Fallah”.
Regarding claim 13, the combination of Cheung and Cohen teaches the limitations of claim 6, as discussed above, and does not explicitly teach, but Fallah does teach:
generating a profile rating scores for each user depicted in the user verification images (Fallah teaches generating a credit or reliability score, see ¶¶[0152], [0155], see also Fig. 2A) 
Further, it would have been obvious at the time of filing to combine the method of identification in Cheung and Cohen with the credit or reliability score as taught by Fallah because known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized tracking how many times a user has been verified or rejected (e.g. as taught by Fallah) would be useful for identifying fake or fraudulent users when identifying users as in Cheung and Web Scams 101 because it would be useful to identify users who are routinely flagged or routinely verified.
Regarding claim 19, the combination of Cheung and Cohen teaches the limitations of claim 21 and does not explicitly teach, but Fallah does teach:
generating a profile rating scores for each user depicted in the user verification images (Fallah teaches generating a credit or reliability score, see ¶¶[0152], [0155], see also Fig. 2A) 
Further, it would have been obvious at the time of filing to combine the method of identification in Cheung and Cohen with the credit or reliability score as taught by Fallah because known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized tracking how many times a user has been verified or rejected (e.g. as taught by Fallah) would be useful for identifying fake or fraudulent users when identifying users as in Cheung and Web Scams 101 because it would be useful to identify users who are routinely flagged or routinely verified.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note, this reference was cited in the IDS dated Nov. 9, 2020.